      Case: 19-35451, 05/24/2019, ID: 11309348, DktEntry: 1-1, Page 2 of 3




                 UNITED STATES COURT OF APPEALS
                                                                  FILED
                        FOR THE NINTH CIRCUIT
                                                                 MAY 24 2019
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




FRIENDS OF ALASKA NATIONAL                  No. 19-35451
WILDLIFE REFUGES; THE
WILDERNESS SOCIETY;
                                            D.C. No. 3:18-cv-00029-SLG
NATIONAL AUDUBON SOCIETY;
WILDERNESS WATCH; CENTER                    U.S. District Court for Alaska,
FOR BIOLOGICAL DIVERSITY;                   Anchorage
DEFENDERS OF WILDLIFE;
NATIONAL WILDLIFE REFUGE                    TIME SCHEDULE ORDER
ASSOCIATION; ALASKA
WILDERNESS LEAGUE; SIERRA
CLUB,
         Plaintiffs - Appellees,
 v.

DAVID BERNHARDT, in his official
capacity as Secretary of the United
States Department of the Interior; U.S.
DEPARTMENT OF THE INTERIOR;
UNITED STATES FISH AND
WILDLIFE SERVICE,

             Defendants - Appellants,
and

AGDAAGUX TRIBAL COUNCIL;
CITY OF KING COVE; CITY OF
COLD BAY; NATIVE VILLAGE OF
BELKOFSKI; KING COVE
CORPORATION; ALEUTIANS EAST
BOROUGH,

             Intervenor-Defendants.


      Case 3:18-cv-00029-SLG Document 89 Filed 05/24/19 Page 1 of 2
        Case: 19-35451, 05/24/2019, ID: 11309348, DktEntry: 1-1, Page 3 of 3



The parties shall meet the following time schedule.

Fri., May 31, 2019           Mediation Questionnaire due. If your registration for
                             Appellate ECF is confirmed after this date, the
                             Mediation Questionnaire is due within one day of
                             receiving the email from PACER confirming your
                             registration.
Tue., July 23, 2019          Appellants' opening brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
Fri., August 23, 2019        Appellees' answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: Ruben Talavera
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7




        Case 3:18-cv-00029-SLG Document 89 Filed 05/24/19 Page 2 of 2
